DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-14 are pending.  Claims 1-7 and 19-20 are the subject of this FINAL Office Action.  Claims 8-14 and 15-18 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Election/Restrictions
Newly submitted claims 15-18 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 15-18 are directed to a method similar to claim 12 which was previously restricted and non-elected.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 15-18 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
 (a)Novelty; Prior Art.—A person shall be entitled to a patent unless—

(1)the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or

(2)the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..

Claims 1-7 and 19-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CHUNG (US 2004/0200816).
	As to claim 1, CHUNG teaches a system for forming an object, the system comprising: a carriage, wherein the carriage moves above an area for forming the object and laterally with respect to the area, the carriage comprising an electromagnetic radiation source to induce heating of material in the area (laser 154 on scanning system gantry; Figs. 1-3); a thermal imaging device (174; Fig. 3); and a processor (computer based control system 166; Fig. 3).
The following are “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)): “to image the area, wherein the thermal imaging device captures a plurality of sequential images”; “wherein the processor uses the plurality of sequential images to create a temperature map of the area which includes compensation for the cooling which occurs during the movement of the carriage lateral to the area.”  Regardless, CHUNG teaches to adjust scan speed (“compensation for the cooling which occurs during the movement of the carriage lateral to the area”) based on thermal imaging feedback from thermal images:
In operation the image from device 174 is digitized and the part bed divided up into a part bed matrix indicated generally by the numeral 175 with an average temperature for each cell 176 of the matrix 175. These temperatures are compared to a desired set point temperature and control signals then are sent to controller 168 to adjust the zoned radiant heater to moderate the bed temperatures to minimize deviations from the set point temperatures. Any number of objective functions could be used such as for example a least squares approach—minimizing the sum of the squares of each cell's temperature deviation from set point. At the same time control signals would be sent to controller 166 to adjust the laser power based on temperature deviations from a desired set point temperature for the cells 176 associated with the fused or melted region 178.
This approach can be used to control the overall top layer of powder temperatures before the laser selectively fuses the next layer of powder. An improved level of control can then be implemented during the actual laser operation as follows. A historical logging of build data including parameters such as heater temperature and laser power and scanning speed is collected for the exact or similar three-dimensional parts. From this data a mathematical model is created using a custom or commercial software package for finite element thermal analysis of every cell in the part powder bed. Suitable commercial software packages that can be rewritten for use in real time for machine control include NE Nastran by Noran Engineering, Inc. of Los Alamitos, Calif. and RadTherm from ThermoAnalytics, Inc. of Calumet, Mich. Next an IR camera is employed in the current build to obtain the actual temperature of the top layer of powder to compare with the output of the finite element thermal analysis. Then an iterative bounding process is used to estimate the desired thermal properties of future variations of the build process from the actual temperature recordings of the IR camera compared to the mathematical model until the desired thermal properties and the variations in the build process coincide. Then that data is used to adjust the zoned radiant heater system, the energy beam power and/or the scanning speed of the laser during the laser-directing step to achieve the ideal or desired temperatures in the top layer of powder estimated from the mathematical models. The overall temperature control of this two level control process results in a dramatic improvement over historical control. Temperature control is being implemented in the layer dispensing and leveling step as well as during the laser directing step. In this approach the mathematical model is understood to encompass the process of collecting all of the data and defining the future variations of the build process from the actual temperature recordings of the IR camera

(paras. 0033-34).
Similarly, in claims 2-7 are “‘recitation with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)). 
	Response to Arguments
The Office is not persuaded of error by Applicants’ arguments in the Reply 02/28/2022 because the thermal imaging device is only intended “to image the area” and “capture[] a plurality of sequential images.”  The claims fail to specify any structure(s) of the generic “thermal imaging device” that are particular to sequential image capture.  Furthermore, although the processor is “programmed to use the plurality of sequential images,” yet the sequential images are not required in the system (i.e. the thermal imaging device does not contain particular structure(s) for sequential imaging, nor programming/data with sequential images).  Thus, the processor is programmed to use image data not contained in the system.
Regardless, CHUNG explicitly teaches to use “an infrared camera that can measure multiple temperatures across the target area and use that temperature data as feed back to a control system that both adjusts a zoned radiant heater system and adjusts scan speed and laser power to control temperatures across the target area.”  A skilled artisan would understand “an infrared camera that can measure multiple temperatures across the target area” to mean sequential images (image 1 at T1, image 2 at T2, and so on).  
Furthermore, this measurement is used to compensate for temperature variations (e.g. temperature = cooling and heating) (Abstract, paras. 0033-34, for example).  Thus, “an infrared camera that can measure multiple temperatures across the target area and use that temperature data as feed back to a control system that both adjusts a zoned radiant heater system and adjusts scan speed and laser power to control temperatures across the target area,” includes “maps” of multiple temperatures across the target area and feedback (AKA compensation) based on heating and cooling to adjust scan speed, etc.  In fact, paragraph 0033 explains “[i]n operation the image from device 174 is digitized and the part bed divided up into a part bed matrix indicated generally by the numeral 175 with an average temperature for each cell 176 of the matrix 175.”  Such a matrix is encompassed by the generic term “map.”
It is also noted that this is Applicants’ exemplary “map” 170:

    PNG
    media_image1.png
    484
    185
    media_image1.png
    Greyscale

This box-like item 170 is indistinguishable from the prior art.	
	The specification also provides an exemplary map as a “matrix which may be applied to an unmodified image to obtain a corrected thermal image and/or temperature map” (para. 0015) and “a corrected thermal image where some values have been adjusted to correct for differences in time between exposure to an electromagnetic radiation source and acquisition of the image” (para. 0014).  Furthermore, the “temperature map” may include a matrix or pixel image of mean temperature, peak temperature, etc. (para. 0032-33).  This is the same as the matrix of CHUNG.
Thus, even if Applicants amended the claims to require specific sequential thermal imaging structures, yet the prior art teaches as much.
Claims 19-20 are rejected for the reasons given above because claims 19-20 recite further intended uses of the system without distinguishing structure(s) from the prior art.
Regardless, “a mask is a compensation function and/or matrix which may be applied to an unmodified image to obtain a corrected thermal image and/or temperature map” (Spec., para. 0015).  CHUNG teaches as much (Fig. 1, for example).  CHUNG also teaches “offsets” (AKA adjustments, models, etc.) to compensate for carriage scan speed (Abstract, paras. 0033-34, for example).
Thus, even if Applicants amended claims 19-20 to require specific sequential thermal imaging structures and “mask” programming, yet the prior art teaches as much.

Prior Art
	The following prior art teaches thermal imaging used to “compensate” for heating and cooling issues: US 20180169948; US 20160271884; US20170102689; US20190022946; US 20150174658; WO2016050319A1; US6815636; US20050242473.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743